Filed 7/9/21 P. v. Gutierrez CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,
 v.                                                                     A161812
 MICHAEL ANTHONY
 GUTIERREZ,                                                             (Sonoma County
                                                                        Super. Ct. No. SCR-7268901)
             Defendant and Appellant.



         Michael Anthony Gutierrez appeals from a five-year prison sentence
imposed after he admitted to a violation of his probation. Appellate counsel
for Gutierrez filed a brief asking this court to independently review the
record for arguable issues. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
We find no arguable issues requiring further briefing. We direct the clerk of
the superior court to correct a clerical error in the abstract of judgment, and
otherwise affirm.
                                                  BACKGROUND
         Gutierrez pled guilty to one felony count of infliction of corporal injury
on a dating partner within seven years of a previous Penal Code section
273.5, subdivision (a) conviction.1 (§ 273.5, subd. (f)(1).) In July 2019, the

         1
             Undesignated statutory references are to the Penal Code.

                                                               1
trial court sentenced Gutierrez to a five-year prison term, but suspended
execution of the sentence and placed him on 36 months of formal probation.
      In November 2020, Gutierrez admitted to a violation of probation for
failure to keep his probation officer advised of his whereabouts and failure to
report to probation. The trial court revoked Gutierrez’s probation and
imposed the previously suspended five-year prison sentence. Gutierrez was
awarded 517 days of custody credit.
                                  DISCUSSION
      Gutierrez’s appellate counsel filed a Wende brief and notified Gutierrez
of his right to file a supplemental brief on his own behalf. No supplemental
brief has been filed. We have reviewed the record to determine whether there
were errors based on the sentence imposed, or other grounds that arose after
Gutierrez’s admission of probation violation that do not affect the validity of
his admission. (Cal. Rules of Court, rule 8.304(b)(4)(B).) We found none.
The trial court was authorized to impose sentence on Gutierrez’s conviction.
(§ 1203.2, subd. (c) [“Upon any revocation and termination of probation” “if
the judgment has been pronounced and the execution thereof has been
suspended, the court may revoke the suspension and order that the judgment
shall be in full force and effect.”].) We find no reasonably arguable appellate
issues requiring further briefing.
      Although our review revealed no arguable bases for reversal, it did
reveal a clerical error in the abstract of judgment: the heading incorrectly
identifies Gutierrez’s date of birth as March 28, 1994 instead of March 28,
1984. We thus order correction of the abstract. (People v. Mitchell (2001)
26 Cal.4th 181, 185.)




                                       2
                               DISPOSITION
      The superior court clerk is directed to prepare an amended abstract of
judgment correcting Gutierrez’s date of birth, and to transmit a copy of the
amended abstract to the Department of Corrections and Rehabilitation. As
modified, the judgment is affirmed.




                                      3
                                         _________________________
                                         Rodriguez, J.*


WE CONCUR:


_________________________
Needham, Acting P. J.


_________________________
Burns, J.




A161812




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     4